DETAILED ACTION
1.	This communication is in response to application 16/937,661 filed on 7/24/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.



Reasons for allowance
2.	With respect to claim 1 the prior art does not teach or fairly suggest wherein the controller is configured to calculate a performance ratio between writing of data in response to a request from a host device and writing of data for the garbage collection in accordance with a data writable capacity remaining in the nonvolatile memory, calculate an average performance ratio from calculated performance ratios of M (M is a natural number greater than or equal to 2) generations including a calculated latest performance ratio, and adjust a performance cycle of the garbage collection by applying one of the calculated latest performance ratio and the calculated average performance ratio.

	With respect to claim 9 the prior art does not teach or fairly suggest a controller configured to calculate, regarding a performance cycle of garbage collection, a performance ratio between writing of data in response to a request from a host device and 25 writing of data for the garbage collection in accordance with a data writable capacity remaining in the nonvolatile memory, the garbage collection being for writing valid data read from N (N is a natural number greater than or equal to 2) blocks to one or 30 more blocks of less than the N and preparing one or more free blocks, and calculate an average performance ratio from calculated performance ratios of M (M is a natural number greater than or equal to 2) generations.


	With respect to claim 13 the prior art does not teach or fairly suggest calculating a performance ratio between writing of data to the nonvolatile memory in response to a request from a host device and writing of data to the nonvolatile memory for garbage collection for writing valid data read from N (N is a natural number greater than or equal to 2) blocks to one or more blocks of less than the N and preparing one or more free blocks, in accordance with a data writable capacity remaining in the nonvolatile memory; calculating an average performance ratio from calculated performance ratios of M (M is a natural number greater than or equal to 2) generations including a calculated latest performance ratio; and adjusting a performance cycle of the garbage collection by applying one of the calculated latest performance ratio and the calculated average performance ratio.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        July 30, 2022